COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


JEFFREY M. PAYNE

v.   Record No. 2536-96-3                         MEMORANDUM OPINION *
                                                      PER CURIAM
LYNCHBURG DIVISION OF                               JUNE 10, 1997
 SOCIAL SERVICES


              FROM CIRCUIT COURT OF THE CITY OF LYNCHBURG
                      Mosby G. Perrow, III, Judge
             (Craig P. Tiller, on briefs), for appellant.

             (Joyce M. Coleman, Senior Assistant City
             Attorney, on brief), for appellee.




     Jeffrey M. Payne, by his guardian ad litem, appeals the

decision of the circuit court denying his petition to determine

parentage.    Payne contends that the trial court (1) abused its

discretion in applying the doctrine of laches to deny his

petition; (2) abused its discretion in denying blood tests to

verify paternity; and (3) erred in dismissing the petition.        Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.    Rule 5A:27.

     Payne contends that he is the father of two children born in

January 1985 and February 1986 to Sarah Barcliff, who died in

July 1987.    At the time the children were born, Sarah Barcliff

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
was married to Robert Barcliff, Sr., whose parental rights were

terminated by a 1994 order.   Payne admitted that he never paid

support for the children, never attempted to obtain custody from

the Department of Social Services (DSS) when the children were

removed from his mother's custody in 1991, and had no contact

with the children.   DSS produced evidence showing that Payne's

mother, Bertha Payne, listed Robert Barcliff, Sr., as the

children's father when she petitioned for custody in New York.

Sharon Swedlow, testifying on behalf of DSS, stated that Payne

denied being the children's father.

                        Doctrine of Laches

     The trial court ruled that the doctrine of laches applied to

bar appellant's petition to determine parentage of the children.

"Laches has been defined as an omission to assert a right for an

unreasonable time and unexplained length of time, under

circumstances prejudicial to the adverse party,"       Finkel Outdoor

Products, Inc. v. Bell, 205 Va. 927, 933, 140 S.E.2d 695, 699

(1965), or as "'such neglect or omission to do what one should do

as warrants the presumption that he has abandoned his claim, and

declines to assert his right.'"       Pittman v. Pittman, 208 Va. 476,

479, 158 S.E.2d 746, 749 (1968) (citation omitted).      Here, Payne

made no claim of paternity of the children for years, despite the

children's placement in foster care.      At no point in their lives

has Payne asserted any interest in the children or assumed any

responsibility for them.   The children were removed from his




                                  2
mother's custody in 1991 after being adjudicated abused children.

At the time this petition was filed, appellant was incarcerated,

but cited that it was his desire that "said children to

eventually reside in the care of actual family members."

     Payne's failure to assert paternity at any point in the

lives of these children, or to assume any responsibility for

them, fully supports the trial court's application of laches to

deny his claim.   Not only has evidence grown stale, and a key

witness died, but the entire lives of these children have passed

without even a hint of his claimed fatherhood.   The record

reflects that the children suffered serious abuse at the hands of

appellant's mother, yet appellant took no steps to protect them

or provide for them.
     While laches does not run against one who is ignorant of his

rights, credible evidence demonstrated that appellant knew of his

rights but took no action.   His claimed right arose with the

birth of the children, not with the termination of the parental

rights of the presumptive father in 1994.   The children were born

in 1985 and 1986; their mother died in 1987; Payne's mother

obtained custody in 1989; and the children were removed from her

home in 1991 because of abuse.   At any of these points, Payne

could have raised his claim.   As appellant was not the

presumptive father, there was no obligation to provide him with

notice of the termination hearing other than through publication.

 See Code § 16.1-278.3.   See also Unknown Father v. Division of




                                 3
Social Servs., 15 Va. App. 110, 422 S.E.2d 407 (1992).     We find

no merit in his assertion that he should have been made a party

to the termination proceedings, and we find no abuse of

discretion in the trial court's decision.

                      Denial of Blood Testing

     As the trial court did not abuse its discretion in finding

that appellant was barred by the doctrine of laches from

proceeding with his petition, we find no abuse of discretion in

the trial court's refusal to order blood testing.
                       Dismissal of Petition

     As noted above, appellant has not demonstrated error in the

notice provided of the termination proceedings.   The trial court

found that appellant "did not present one scintilla of creditable

evidence to support his claim of paternity or to justify blood

testing."   The record supports the court's findings.   We find no

error in the trial court's decision dismissing his petition.

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                          Affirmed.




                                 4